The judgment of the court was pronounced by
Rost, J.
In this case the defendant was ordered to answer interrogatories in open court, but the court did not sit on the day fixed for that purpose, and another was subsequently designated. On that day and the succeeding days the defendant was in court, but was not called upon by the plaintiff to answer the interrogatories, and made no attempt to answer them. At one time he absented himself, with the promise of the plaintiff’s counsel that no advantage should be taken of his absence. He returned, but did not answer. Towards the close of the term, the defendant having again absented himself, the plain*309tiff’s counsel moved tliat the interrogatories be taken for confessed, for want of an answer. The motion was allowed, and the usual order made. On the same day the defendant returned, and his counsel moved to set aside the order. The motion was overruled, and he took a bill of exceptions. Judgment was rendered in favor of the plaintiff, and the defendant appealed.
We are not sure that this is a case in which we ought to interfere, but we consider the defendant as entitled to the benefit of our doubts, and we will remand the case to give him an opportunity to answer the interrogatories put to him. In doing so, we advise him to make his next appearance in court for that purpose, a matter of record.
It is ordered that the judgment be reversed, and the case remanded for further proceedings, with directions to the judge to set aside the order taking for confessed the interrogatories put to the defendant, and to receive his answers to those interrogatories in open court; the plaintiff and appellee paying the costs of this appeal.